—Order, Supreme Court, New York County (Jane Solomon, J.), entered February 27, 1997, which granted plaintiff’s motion to strike defendant’s answer for disclosure noncompliance, unanimously affirmed, without costs.
Defendant’s alleged good faith efforts are belied by its repeated failure to produce the witness for any of the three court-ordered deposition dates spanning a period of two years (see, Periphery Loungewear v Kantron Roofing Corp., 214 AD2d 438), and its excuses are insufficient to establish a reasonable basis for its noncompliance (see, Furniture Fantasy v Cerrone, 154 AD2d 506). Concur — Milonas, J. P., Rosenberger, Nardelli and Tom, JJ.